Title: From John Adams to James Madison, 22 April 1817
From: Adams, John
To: Madison, James



Dear Sir
Quincy April 22d. 1817

As I can make no Apology for so long forgetting to return the volumes inclosed, I must, without qualification beg your pardon. This Work, tho’ it bears the name of Condorcet alone was understood to be written in concert between him and his great Patron, the Duke de la Rochefaucoult, as well as the “New Heaven,” and several other publications in favour of a Government in one center genuine disciples of Mr Turgot. I was personally treated with great kindness by these three great and good Men. But I lamented and deplored, notwithstanding their profound Science and Learning, what appeared to me, their blind Infatuation to a Chimera. I shudered at the prospect of what appeared to me inevitable consequences of their theory, of which they made no Secret. I wondered the more at this, because the Abby de Mably was their intimate Friend, their Social and convivial companion, whose Writings were familiar to them.—The truth is, that none of these Gentlemen had ever had any experience of a free Government.—It is equally True that they had never deliberately thought, or freely & open, or closely reasoned upon Government as it appears in History, as it is founded in Nature or as it has been represented by Philosophers Priests and Politicians who have written upon the Subject. They had picked up Scraps, but digested nothing—Condorcets observations on the twenty-ninth Book of the Spirit of Laws; Helvetius too in his Letters to Montesquieu, printed in Mr Jeffersons translation of Tracy. Condorcets Life of Turgot; His Progress of the human Mind and even Neckars Executive appears to me the most pedantical writings that ages have produced.—Every one of these Writters must be an Original Genius. He must discover Somthing that no Man had ever conceived before him.—Genius with them is a more priviledged Order, than ever existed among Men.—
Is not Despotism the simplest of all imaginable Governments? Is not oligarcky the next, Aristocracy the third, and a Simple Democracy of twenty five Million of Men the fourth? All these are Simple Governments with a Vengeance.—Erect a House of a cubit form one hundred feet Square at the Base, without any division within into Chambers Parlours Cellars of Garrits.—Would not this be the Simplest House that ever was built? But would it be a Commodious Habitation for a Family? It would accomodate nothing but a kennell of Hunters Hounds.—These Gentlemen all affect to be great Admirers of Nature. But where in Nature, do they find the models of their adored Simplicity? Is it in the Mynheer Linoets dissections and microscopic observations on the willow Catter pillar in which he has found more veins and muscles and Fibres, than in the human body? No. The real Wisdom, the genuine Taste, the correct Judgment consists in adapting necessary means to necessary Ends. Here too much Simplicity cannot be applied.—
I am not an implicit Believer in the Inspiration or infallibility of Montesquieu. On the contrary, it must be acknowledged, that some of these Philosophers have detected many Errors in his Writings. But all their heads consolidated into one mighty head, would not equal the depth of his Genious or the extent of his views. Voltaire alone, excells or equals him—When a writer on Government despises sneers or argues against mixed Governments or a ballance in Government, he instantly proves himself an Idiologician. To reason against a ballance, because a perfect one cannot be composed or eternally preserved is just as good sense as to reason against all Morality, because no Man has been perfectly virtuous. Not only Montesquieu, but The Abby de Mably, who some of them said, never wrote any thing but, “but choses comunes in stile commune” might have taught them more Sense, tho he too indeed was not always steady nor correct in his opinions. Scattered, here and there, in his Writings, are correct Sentiments. Accidentally his Phocion is on my Table. In the Second Conversation, p. 45 and 49, he censured Monarchy, pure Aristocracy, and popular Government. The laws are not safe under these administrations, which leave too free a Carreer to the Passions. He dreaded the Power of a Prince, Sole Legislator, Sole Judge of Justice and Law. He was terrified, in Aristocracy, with the pride and Avarice of the grandees, who believing that every thing is theirs, will Sacrifice without scruple the interests of Society, to their private advantages. He shuddered, in Democracy, at the Caprices of a Multitude, always blind, always extreme in their desires, and who condemn tomorrow with fury, that which they approve to day with Enthusiasm.—What is the Security against these dangers? According to Plato, Phocion and De Mably, “An able Mixture of all these Governments; the publick Power should be divided into different parts, capable of controuling restraining, over–awing each other; of ballancing each other, and of reciprocally moderating each other.” In the Abby’s own remarks upon this Second Conversation, p, 204. he says “all the antient Phylosophers thought like Plato and the most Celebrated Statesmen, have always wished to establish in their Cities, a mixed policy, which may by confirming the Empire of the Laws over the Magistrates, and the Empire of Magistrates over the Citizens, should unite the Advantages of the three ordinary Governments, and have none of their Vices, inconveniences.”—&c—“To ask, which is the best Government, Monarchy, Aristocracy, or Democracy; is to ask what greater or lesser Evils can be produced, by the Passion of a Prince, of a Senate, or of a Multitude. To ask whether a mixed government is better than any other, is to ask whether the Passions are as wise, as just, and moderate as the Laws.”
The Accidental discovery of your books in my little, and the name of Condorcet, have drawn my thoughts to a subject, which I had long since endeavoured to forget, as wholly desperate. I fear, Sir, you will wish that I had feloniously appropriated your Books to my own use, rather than have returned them with so impertinent a Letter.—I return them with thanks for the loan of them, and with Thanks for your long, laborious able and Successful Services to your Country.—
With best wishes for your happy Life, I am with respect and esteem your obliged Servant
John Adams—